Exhibit 10.7

January 24, 2007

Mr. James E. Woys

President, Government & Specialty Services

[ADDRESS]

[ADDRESS]

Dear Jim:

The purpose of this letter agreement is to amend your Employment Letter
Agreement (the “Letter Agreement”) dated as of January 30, 2006, by and between
you and Health Net, Inc. (the “Company”) as set forth below. Capitalized terms
used but not otherwise defined herein shall have the meanings set forth in the
Letter Agreement. Except as set forth below, all other terms of the Letter
Agreement shall remain in full force and effect.

Paragraph 1, Section A is hereby amended and restated as follows:

Duties. Your title is President Government & Specialty Services but may be
changed at the discretion of the Company to a title that reflects a similarly
senior executive position. You report directly to Jay Gellert, President and
Chief Executive Officer of the Company, but your reporting relationship may be
changed from time to time at the discretion of the Company. Your duties and
responsibilities are to provide executive leadership and management of the
Federal Services business unit, but the Company reserves the right to assign you
other duties as needed and to change your duties from time-to-time on reasonable
notice, based on your skills and the needs of the Company. Effective
November 10, 2006, you were asked to assume the role of Interim Chief Financial
Officer for the Company. Your duties and responsibilities as Interim Chief
Financial Officer are to provide executive leadership and management of the
Company’s Finance department until such a time as the Company appoints a new
Chief Financial Officer. You shall continue to report to Jay Gellert in your
role as Interim Chief Financial Officer.

Paragraph 5, Section G is added as follows:

Corporate Housing. From January 1, 2007 through December 31, 2007, in lieu of
hotel accommodations, the Company will provide you with a furnished corporate
apartment in Woodland Hills, CA. All expenses associated with such corporate
housing will be deemed to be imputed income to you and will be “grossed-up” for
income tax purposes at the applicable federal and state income tax level.



--------------------------------------------------------------------------------

In order to confirm your agreement with the Company and your acceptance of these
terms, please sign one copy of this letter and return it to me.

 

Very truly yours, /s/ Jay M. Gellert Jay M. Gellert

President and Chief Executive Officer

This will confirm my agreement to the amendment set forth above.

 

/s/Jim Woys   1-26-07

Jim Woys

  Date

 

cc:    Karin Mayhew    D.Colia – for J. Woys personnel file